PER CURIAM.
Plaintiff Frank Chestang was injured on the job while employed as a shipyard worker by Alabama Maritime Corporation at its plant on Pinto Island in Mobile, Alabama.
He and his wife brought suit against several defendants, including the appellees, *819who are his co-employees. Summary judgment was granted for the co-employees.
The issue is whether the action against the co-employees is barred by the Longshoremen’s and Harbor Workers’ Compensation Act, 33 U.S.C. § 901, et seq.
This Court has previously decided that the exclusivity provisions of 33 U.S.C. § 933(i) pre-empt negligence suits by land-based maritime workers against co-employees.' Fillinger v. Foster, 448 So.2d 321 (Ala.), cert. denied, Foster v. Fillinger, — U.S. -, 105 S.Ct. 223, 83 L.Ed.2d 153 (1984); Bailey v. Collier, 465 So.2d 381 (Ala.1985).
Therefore, we find that the trial court correctly granted summary judgment. Accordingly, the judgment is hereby affirmed.
AFFIRMED.
TORBERT, C.J., and MADDOX, AL-MON, BEATTY and HOUSTON, JJ., concur.